DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 19th, 2021, amended claims 1, 5, 14, 23, and 24, and new claims 25-29 are entered. Claims 15-20 are canceled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant’s arguments, filed on November 19th, 2021, with respect to claim(s) 1-3, 5-7, 9, 12-14 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At Pg. 6-7 of the Reply, Applicant argues that the “cited references fail to disclose or suggest a tissue-facing surface profile configured to be placed against a skin surface of a user, wherein at least a portion of the surface profile includes a dynamic material configured to undergo a change of shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use…Simpson fails to cure the deficiencies of Feldman”. Examiner respectfully disagrees. Applicant specifically argues that Simpson’s cap pierces the user’s skin and is inserted into the body instead of contacting the skin surface. In view of the amendments, Examiner has withdrawn this previous interpretation. Further clarified in this new Office Action, Simpson discloses a tissue-facing surface profile (adhesive layer 124, also referred to as an adhesive pad, preferably disposed on the mounting units bottom surface; [0344]) configured to be placed against a skin surface of a user (pressing the base 122 of the mounting unit 116 onto the host’s skin 104 adheres the mounting unit 116 to the host’s skin 104; [0344]), wherein at least a portion of the surface profile includes a dynamic material configured to undergo a change of shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use  (Appropriate adhesive layers may be chosen and designed to stretch, elongate, conform to, and/or aerate the region (e.g. hosts skin); [0344]).
At Pg. 7-8 of the Reply, Applicant argues that there was insufficient motivation to combine the references. Examiner respectfully disagrees. The 103 rejections are maintained. "The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In order to clarify the different rationales, the motivation statements for combining the references have been updated and explained in further detail throughout the Office Action below. 
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “contact the  tissue” in line 4, but should recite “contact the tissue”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 9, 12-14, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (U.S. Patent Publication No. 2014/0275907; previously cited) in view of Simpson (U.S. Patent Publication No. 2014/0213866; previously cited).
Regarding Claim 1, Feldman teaches a medical device for assaying an analyte (Systems, devices, and methods are provided that enable the sensing of an analyte level within, e.g., the dermal layer of the skin of a subject; Abstract; [0007]), the medical device (sensor control device 102) comprising: 
a base surface (planar base 620 (e.g. patch 105); Figures 5A, 5B, 6A) having a tissue-facing surface profile defined thereon (surface of base 620 (Figures 6A-6B) or patch 105 (Figures 5A-5B)), 
the tissue-facing surface profile extending from the base surface (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member); [0083]), 
wherein the tissue-facing surface profile is configured to be placed against a skin surface of a user (positions sensor control device 102 with adhesive patch 105 onto the skin; [0045]); and 
a sensor (sensor 104) extending through the base surface and at least a portion of the tissue-facing surface profile (a dermal sensor 104 that extends through an adhesive patch 105 and projects away from housing 103; [0043]; [0087], Fig. 6A and 7A; 
wherein at least a portion of the tissue-facing surface profile comprises a dynamic material (the current application unit (e.g., a conductive surface) 401…at or near the surface of patch 105. Unit 401 can include a water-wet sponge or hydrogel; [0074]).

Simpson is analogous art as it teaches a device for extracting bodily fluid and monitoring an analyte. Simpson teaches the dynamic material (adhesive material or adhesive layer 124, also referred to as an adhesive pad; [0344]) is configured to undergo a change in shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use (Appropriate adhesive layers may be chosen and designed to stretch, elongate, conform to, and/or aerate the region (e.g. hosts skin); [0344]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material capable of changing in hardness or shape, as taught by Simpson in order to ensure proper mounting of the device onto the skin for long periods of time through the use of appropriate adhesive layers that are designed to stretch, elongate, conform to, and/or aerate the skin (Simpson [0344]).

Regarding Claim 2, Feldman teaches wherein the tissue-facing surface profile comprises a protrusion (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member); [0083]; protrusions 601, 701) extending from the base surface (Paragraphs [0084-0088]; Figures 5A, 5B, 6A, and 7A).

Regarding Claim 3, Feldman teaches wherein at least a portion of the protrusion is defined upon an insert positioned in the base surface (generally the widest dimension (e.g., diameter along the X axis) of the center-most protrusion is adjacent base 620, and the width of protrusion 601 decreases (or remains constant) as traveling away (along the Y axis) from the skin facing surface 106 of base 620; [0084]).  

Regarding Claim 5, Feldman in view of Simpson teach wherein at least a portion of the protrusion comprises the dynamic material ([0074] of Feldman; [0491-0492] of Simpson).

Regarding Claim 6, Feldman in view of Simpson discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the protrusion is compositionally homogeneous. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried having the protrusion be compositionally homogenous as it would merely be choosing from a finite number of identified, predictable solutions (either a homogenous composition or a heterogeneous composition), with a reasonable expectation of success.

Regarding Claim 7, Feldman teaches wherein at least a portion of the protrusion comprises the dynamic material and the protrusion is at least partially Atty. Dkt. No. 5256.0560002-3-Reply to Office Action of August 27, 2021Application No. 16/205,792enclosed within a shell material, the shell material being pliable and positioned to contact the tissue (Fig. 6A, elements 606 (protrusion) and 607 (shell)).

Regarding Claim 9, Feldman teaches wherein the dynamic material comprises at least one substance selected from the group consisting of a dissolvable material; a neutral dissolvable material; a material that is thermally degradable at or near physiological temperatures; a material that is thermally degradable above physiological temperatures; a material that is chemically degradable by air, water, or light; a degradable gel-forming material (Unit 401 can include a water-wet sponge or hydrogel; [0074]); and any combination thereof.  
(Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes, which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness after contacting the tissue, paragraph [0050] in the specification as filed).

Regarding Claim 13, Feldman teaches a drug substance or biologically active material disposed upon or within the tissue-facing surface profile, the drug substance or biologically active material being releasable from the tissue-facing surface profile upon the tissue-facing surface profile undergoing the change in shape, hardness, or combination thereof ([0077-0078]).

Regarding Claim 14, Feldman teaches wherein the sensor is a dermal sensor (dermal sensor 104; [0087], Figures 6A and 7A), the medical device further comprising: an introducer extending from the base surface in proximity to the dermal sensor (insertion needle 109; [0087]) to promote introduction of the dermal sensor into the skin surface ([0044]).

Regarding Claim 21, Feldman in view of Simpson teach wherein the at least a portion of the tissue-facing surface profile that comprises the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes, which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness after contacting the tissue, paragraph [0050] in the specification as filed).

However, because Feldman in view of Simpson teaches the structural elements of the medical device in claims 1 and 21, it will perform the functional limitation. See MPEP 2182 — “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”

Regarding Claim 22, Feldman in view of Simpson teach wherein the at least a portion of the tissue-facing surface profile that comprises the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes, which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness after contacting the tissue, paragraph [0050] in the specification as filed).
Feldman in view of Simpson fail to teach the tissue-facing surface profile is configured to undergo the change in shape, hardness, or a combination thereof after contacting the tissue for a length of time over the course of about six (6) hours to about seventy-two (72) hours.
However, because Feldman in view of Simpson teaches the structural elements of the medical device in claims 1 and 22, it will perform the functional limitation. See MPEP 2182 — “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
(Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes. These materials are thermally degradable at high enough temperatures).

Regarding Claim 24, Feldman in view of Simpson teach wherein the dynamic material comprises a material that is chemically degradable by air, water, or light (Paragraphs [0491- 0492] of Simpson describes the tissue facing profile being polylactic acid and/or polyglycolic acid, in which the specification as filed mentions is a chemically degradable material by air, water, or light as mentioned in [0055] of the specification as filed).

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al in view of Kam et al (U.S. Patent No. 9,974,471).
Regarding Claim 25, Feldman teaches a medical device for assaying an analyte (Systems, devices, and methods are provided that enable the sensing of an analyte level within, e.g., the dermal layer of the skin of a subject; Abstract; [0007]), the medical device (sensor control device 102) comprising: 
a base surface (planar base 620 (e.g. patch 105); Figures 5A, 5B, 6A) having a tissue-facing surface profile defined thereon (surface of base 620 (Figures 6A-6B) or patch 105 (Figures 5A-5B)), 
the tissue-facing surface profile extending from the base surface (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member); [0083]); and 
(sensor 104) extending through the base surface and at least a portion of the tissue-facing surface profile (a dermal sensor 104 that extends through an adhesive patch 105 and projects away from housing 103; [0043]; [0087], Fig. 6A and 7A);
wherein at least a portion of the tissue-facing surface profile comprises a dynamic material (the current application unit (e.g., a conductive surface) 401…at or near the surface of patch 105. Unit 401 can include a water-wet sponge or hydrogel; [0074]).
Feldman fails to teach wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation when exposed to moisture.  
Kam is analogous art as it teaches a device for monitoring an analyte present on skin. Kam teaches wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation when exposed to moisture (Column 15 Lines 13-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of the water-adhesive soluble layer taught by Kam in order to enable the patch to be easily removed or dissolved while leaving the dermal sensors in the skin (Kam [Column 15 Lines 13-31]).

Regarding Claim 26, Feldman teaches wherein the dynamic material comprises a gel- forming material (Unit 401 can include a water-wet sponge or hydrogel; [0074]).

Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al in view of Simpson et al and Biederman et al (U.S. Publication No. 2017/0027514).
Regarding Claim 28, Feldman teaches a medical device for assaying an analyte (Systems, devices, and methods are provided that enable the sensing of an analyte level within, e.g., the dermal layer of the skin of a subject; Abstract; [0007]), the medical device (sensor control device 102) comprising: 
a base surface (planar base 620 (e.g. patch 105); Figures 5A, 5B, 6A) having a tissue-facing surface profile defined thereon (surface of base 620 (Figures 6A-6B) or patch 105 (Figures 5A-5B)), 
the tissue-facing surface profile extending from the base surface (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member); [0083]), 
wherein the tissue-facing surface profile is configured to be placed against a skin surface of a user (positions sensor control device 102 with adhesive patch 105 onto the skin; [0045]); and 
a sensor (sensor 104) extending through the base surface and at least a portion of the tissue-facing surface profile (a dermal sensor 104 that extends through an adhesive patch 105 and projects away from housing 103; [0043]; [0087], Fig. 6A and 7A) configured for insertion into the tissue (Sensor 104 is adapted to be at least partially inserted into the body of the user, where it can make contact with that user's dermal fluid; [0043]);
wherein the tissue-facing surface profile comprises: a dynamic material (the current application unit (e.g., a conductive surface) 401…at or near the surface of patch 105. Unit 401 can include a water-wet sponge or hydrogel; [0074]).
Feldman fails to teach wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use.  
Simpson teaches the dynamic material (adhesive material or adhesive layer 124, also referred to as an adhesive pad; [0344]) is configured to undergo a change in shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use (Appropriate adhesive layers may be chosen and designed to stretch, elongate, conform to, and/or aerate the region (e.g. hosts skin); [0344]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material capable of changing in hardness or shape, as taught by Simpson in order to ensure proper mounting of the device onto the skin for long periods of time through the use of appropriate adhesive layers that are designed to stretch, elongate, conform to, and/or aerate the skin (Simpson [0344]).
Feldman and Simpson fail to teach a core material; and a dynamic material disposed on the core material, wherein the dynamic material is different from the core material.
Biederman is analogous art as it teachers a body-mountable device. Biederman teaches a core material (thermoplastic adhesive, e.g. polyurethane, thermoplastic ethylene-vinyl acetate; [0095-0098]); and a dynamic material (sealant layers 250, 260) disposed on the core material, wherein the dynamic material is different from the core material ([0095-0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of a core material and a dynamic material, as taught by Biederman in order to have multiple materials according to different applications, such as to prevent environmental interference, provide a moisture barrier, or allow visibility to the user (Biederman [0098]).

Regarding Claim 29, Feldman fails to teach wherein the core material comprises a thermoplastic material.
Biederman teaches wherein the core material comprises a thermoplastic material (thermoplastic adhesive, e.g. polyurethane, thermoplastic ethylene-vinyl acetate; [0095-0098]).
In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). The thermoplastic adhesives (e.g. polyurethane, thermoplastic ethylene-vinyl acetate) taught by Biederman fulfill the thermoplastic teachings of Feldman.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al and Kam et al as applied to claim 25 above, and further in view of Saita et al (U.S. Patent No. 6,063,029).
Regarding Claim 27, Feldman fails to teach wherein the dynamic material comprises a cellulose derivative.
Saita is analogous art as it teaches a diagnostic patch comprising an adsorption carrier. Saita teaches wherein the dynamic material comprises a cellulose derivative (Column 5 Line 54-Column 6 Line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material, as taught by Saita since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791